Vanguard Admiral Funds ® Supplement to the Statement of Additional Information Dated September 7, 2010 Page B-1 is replaced with the following: PART B VANGUARD ADMIRAL FUNDS ® (THE TRUST) Vanguard S&P 500 Growth Index Fund, Vanguard S&P 500 Value Index Fund, Vanguard S&P Mid-Cap 400 Index Fund, Vanguard S&P Mid-Cap 400 Growth Index Fund, Vanguard S&P Mid-Cap 400 Value Index Fund, Vanguard S&P Small-Cap 600 Index Fund, Vanguard S&P Small-Cap 600 Growth Index Fund, Vanguard S&P Small-Cap 600 Value Index Fund (the Funds) STATEMENT OF ADDITIONAL INFORMATION September 7, 2010 This Statement of Additional Information is not a prospectus but should be read in conjunction with the Funds current prospectuses (dated September 7, 2010). To obtain, without charge, a Funds prospectus as hereby incorporated by reference, please contact The Vanguard Group, Inc. (Vanguard). Phone: Investor Information Department at 800-662-7447 Online: vanguard.com Table of Contents Description of the Trust B-1 Fundamental Policies B-3 Investment Strategies and Nonfundamental Policies B-4 Share Price B-17 Purchase and Redemption of Shares B-17 Management of the Funds B-18 Investment Advisory Services B-31 Portfolio Transactions B-33 Proxy Voting Guidelines B-33 Information About the ETF Share Class B-38 Financial Statements B-47 Description of the Trust The Trust currently offers the following funds and share classes (identified by ticker symbol): Share Classes 1 Fund 2 Investor Institutional ETF Vanguard Admiral Treasury Money Market Fund VUSXX   Vanguard S&P 500 Growth Index Fund  VSPGX VOOG Vanguard S&P 500 Value Index Fund  VSPVX VOOV Vanguard S&P Mid-Cap 400 Index Fund  VSPMX IVOO Vanguard S&P Mid-Cap 400 Growth Index Fund  VMFGX IVOG Vanguard S&P Mid-Cap 400 Value Index Fund  VMFVX IVOV Vanguard S&P Small-Cap 600 Index Fund  VSMSX VIOO Vanguard S&P Small-Cap 600 Growth Index Fund  VSGNX VIOG Vanguard S&P Small-Cap 600 Value Index Fund  VSMVX VIOV 1 Individually, a class; collectively, the classes. 2 Individually, a Fund; collectively, the Funds. This Statement of Additional Information relates to all Funds except Vanguard Admiral Treasury Money Market Fund. A separate Statement of Additional Information (dated December 23, 2010; revised June 21, 2011), which relates to Vanguard Admiral Treasury Money Market Fund, can be obtained free of charge by contacting Vanguard (800-662-7447). The Trust has the ability to offer additional funds or classes of shares. There is no limit on the number of full and fractional shares that may be issued for a single fund or class of shares. Throughout this document, any reference to class apply only to the extent a Fund issues multiple classes. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI3340A 062011
